DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 8 is objected to because of an informality, which can be corrected as follows:  In line 2, “contract” should be replaced by –contact--.  Appropriate correction is required.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhoades (7,572,238 or Rhodes ‘238). Rhoades ‘238 discloses, at least in figures 1-5 and col. 4, line 10 to col. 6, line 18; an abrasive facial buffer system comprising: a tool head (58 or combination of 12, 13, and 19); a handle (11); a vibrating mechanism (combination of 45 and 42); a power source (50); a control switch (35); the handle comprising a first end, a structural body, and a second end; the structural body extending from the first end to the second end; the vibrating mechanism being positioned within the structural body; the power source being positioned within the structural body; the control switch being mounted onto the structural body; the power source being electrically connected to the vibrating mechanism through the control switch (according to col. 5, lines 1-7); and the tool head being operatively coupled with the vibrating mechanism, wherein tool head is vibrated through the vibrating mechanism; wherein the tool head comprises a neck portion (e.g., below element 19, as shown in fig. 4), a tip receiving port (27, as shown in fig. 4), and a base (e.g., 19); the tip receiving port being positioned within the neck portion; the base is adjacently connected to the neck portion; and the tip receiving port being torsionally connected to the base (via elements 45 and 42, as shown in fig. 3); wherein the neck portion is a tapered body; wherein the vibrating mechanism comprises a motor (40) and a vibration outputting tip (45); a rotor (within 40) of the motor being torsionally connected to the vibration outputting tip (via 42); a stator (a stationary part) of the motor being internally connected to the structural body (via 30); and the motor being electrically connected to the power source through the control switch; wherein the system comprises: at least one input port (below element 50, as shown in fig. 4); the at least one input port traversing into the structural body; and the at least one input port  being electrically connected to the power source (via 23 and 24, as shown in fig. 3); wherein the system comprises: an abrasive pad (12); the tool head comprising a base (e.g., 19); and the abrasive pad being superimposed over a contact surface of the base; wherein the abrasive pad is removably mounted to the contact surface; wherein the abrasive pad is connected to the contact surface (via 13); wherein the contact surface is circular in shape; and  wherein the abrasive pad is circular in shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoades (7,572,238 or Rhodes ‘238) in view of Tauer (2008/0216324). Rhoades ‘238 discloses the invention substantially as claimed. Rhoades ‘238 discloses, at least in figures 1-5 and col. 4, line 10 to col. 6, line 18; a system comprising a plurality of gripping portions (surface of 55 combined with other surfaces of 11). However, Rhoades ‘238 does not explicitly disclose that the plurality of gripping portions is externally distributed along the structural body between the first end and the second end. Tauer teaches, at least in figure 1 and paragraphs [0035] and [0039], a hand-held device used at a surgical site on skin, wherein the device includes a handle (110) having a plurality of gripping portions externally distributed along a structural body (i.e., gripping portions having “a soft feel” and including “bumps, ridges, slots, grooves, dimples, knurling, etc.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping portions of Rhoades ‘238, so that they are externally distributed along the structural body between the first end and the second end. Such a modification would improve the gripping ability of the handle.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoades (7,572,238) in view of Kellogg (2007/0198031). Rhoades ‘238 discloses the invention substantially as claimed, wherein the power source is a battery. However, Rhoades ‘238 does not explicitly disclose that the power source is a rechargeable battery. Kellogg teaches, in para. [0028], an abrasive skin buffer tip, wherein the power source is a rechargeable battery. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Kellogg, to modify the power source of Rhoades ‘238, so that the power source is a rechargeable battery. Such a modification would allow the convenient use of a portable, renewable power source and reduce or eliminate the use of multiple batteries that are non-renewable and disposable.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoades (7,572,238 or Rhodes ‘238) in view of Hazeu et al. (WO01/56529).  Rhoades ‘238 discloses the invention substantially as claimed, wherein the system comprises a tool head comprising a base.  However, Rhodes ‘238 does not explicitly disclose that system comprises: a plurality of bristles, the plurality of bristles being adjacently connected onto the base; the plurality of bristles comprising a set of inside bristles, a set of left outer bristles, and a set of right outer bristles; and the set of inside bristles being encircled by the set of left outer bristles and the set of right outer bristles; wherein the set of left outer bristles and the set of right outer bristles each comprises at least one tall bristle, at least one short bristle, and at least one intermediate bristle; the intermediate bristle being interspaced between a pair of short bristles; the intermediate bristle and the pair of short bristles being interspaced between a pair of tall bristles; or wherein the plurality of bristles being adjacently connected onto the base; the plurality of bristles comprising a set of inside bristles, a set of left outer bristles, and a set of right outer bristles; and the set of inside bristles being interspaced within the set of left outer bristles and the set of right outer bristles. Hazeu et al. teach, at least in the abstract and figures 1, 11, and 12; a system comprising: a plurality of bristles (15), the plurality of bristles being adjacently connected onto a base (3); the plurality of bristles comprising a set of inside bristles, a set of left outer bristles, and a set of right outer bristles; and the set of inside bristles being encircled by the set of left outer bristles and the set of right outer bristles; wherein the set of left outer bristles and the set of right outer bristles each comprises at least one tall bristle, at least one short bristle, and at least one intermediate bristle; the intermediate bristle being interspaced between a pair of short bristles (as shown in fig. 11); the intermediate bristle and the pair of short bristles being interspaced between a pair of tall bristles(as shown in fig. 11 or 12);  wherein the plurality of bristles are adjacently connected onto the base (3); the plurality of bristles comprising a set of inside bristles, a set of left outer bristles, and a set of right outer bristles; and the set of inside bristles being interspaced within the set of left outer bristles and the set of right outer bristles.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Hazeu et al., to modify the system of Rhodes ‘238, so that it includes a plurality of bristles as claimed.  Such a modification would allow the system to take up cream-like treating substances for enhanced treatment and cleaning of skin.
 	However, Rhodes ‘238 in view of Hazeu et al. do not explicitly disclose that a height of the set of inside bristles is 6.5 mm, a height of the tall bristle is 12 mm; a height of the short bristle being 8 mm; and a height of the intermediate bristle is 9 mm, a height of the set of inside bristles is 7 mm, a height of the set of left outer bristles is 12 mm, or a height of the set of right outer bristles is 12 mm. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the bristles as desired, since it has been held that discovering an optimum value of a result effective variable (e.g., bristle height) involves only routine skill in the art.  In re Aller.
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771